UNPUBLISHED ORDER
                            Not to be cited per Circuit Rule 53



                   United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604
                            Argued September 27, 2005
                             Decided October 7, 2005


                                        Before

                    Hon. RICHARD D. CUDAHY, Circuit Judge

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-1336                                             Appeal from the United
                                                        States District Court for the
UNITED STATES OF AMERICA,                               Southern District of Indi-
     Plaintiff-Appellee,                                ana, Evansville Division.
              v.
                                                        No. EV 03-027-CR-01-Y/H
RAYMOND E. DAVENPORT,                                   Richard L. Young, Judge.
    Defendant-Appellant.


                                        Order

    A jury convicted Raymond Davenport of interstate transportation of a minor
with intent to engage in criminal sexual activity, see 18 U.S.C. §2423(a), and the
judge sentenced him to 96 months’ imprisonment. Davenport’s lead argument is
that the judge should not have permitted Kenneth Lanning to testify as an expert
about how pedophiles use the Internet to exploit children—first because what he
said was obvious, and second because the testimony usurped the jurors’ role and
“intimidated” them into returning a verdict of guilty. These contentions are incon-
sistent—if the jurors already knew what Lanning related, how can his testimony
have affected, let alone dominated and controlled, their deliberations?—but both
can be wrong, and they are.

    Whether what jurors know (or think they know) about criminal conduct is right
is an important question on which social science may be illuminating. Disabusing
jurors of mistaken “common knowledge,” and helping them to sift facts from suppo-
sitions, are important functions of experts. That’s why we held in United States v.
No. 05-1336                                                                    Page 2


Romero, 189 F.3d 576, 587 (7th Cir. 1999), that district judges are free to admit tes-
timony of this kind, and Lanning’s testimony in particular. Davenport does not deny
Lanning’s expertise under the standard of Fed. R. Evid. 702. As for the possibility
that expert testimony might invade the jury’s province: that has been no objection
since the Federal Rules of Evidence were adopted in 1975. See Fed. R. Evid. 704(a).
Lanning did not threaten the jurors; Davenport’s contention that he “intimidated”
them (so that the judge should have granted a mistrial) is baseless.

    During the trial the judge allowed the prosecutor to present evidence about
sexually oriented drawings found in Davenport’s home, links to sexually oriented
web sites found on Davenport’s computer, plus transcripts of Internet “chats” that
Davenport had conducted with a minor other than “Julie,” the victim in this case.
Davenport contends that this was used to establish propensity and thus should
have been excluded under Fed. R. Evid. 404(b), but the district judge did not abuse
his discretion in concluding otherwise. Davenport’s defense was that he traveled
from Arizona to Indiana in order to rescue Julie from abusive parents rather than to
engage in sexual activity. (Though they did engage in petting and masturbation in
the hours between Julie’s disappearance from her home and Davenport’s apprehen-
sion in a Kentucky hotel room that he shared with Julie.) That defense presented a
question about his intent, and evidence that his thoughts turned to sex rather than
rescue when it came to other minors helped the jury evaluate his intent.

   Finally, Davenport contends that the sentence, imposed after United States v.
Booker, 125 S. Ct. 738 (2005), must not exceed 60 months (the statutory minimum)
because anything higher rests on a judicial finding by a preponderance of the evi-
dence that he engaged in sexual activity with Julie. Yet the remedial opinion in
Booker concludes that judges may resolve factual disputes by a preponderance of
the evidence, as long as they do not treat the Sentencing Guidelines as mandatory.
The district judge in this proceeding understood and applied Booker correctly. See
United States v. Dean, 414 F.3d 725 (7th Cir. 2005); United States v. Mykytiuk, 415
F.3d 606 (7th Cir. 2005). Davenport does not contend that the judge’s finding is un-
supported by the evidence or that the sentence is unreasonable. It is one month be-
low the Guideline range; Davenport has no legitimate complaint.

                                                                           AFFIRMED